Citation Nr: 1646148	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, manifested by pain and diagnosed as calcaneal spurs and pes planus.

2.  Entitlement to service connection for a right foot disability, manifested by tingling and numbness.

3.  Entitlement to service connection for a left foot disability, manifested by tingling and numbness.

4.  Entitlement to service connection for a right hand disability, manifested by tingling and numbness.

5.  Entitlement to service connection for a left hand disability, manifested by tingling and numbness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.J., and D.D.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1996.  His awards include the Combat Infantryman Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  In February 2010, the Veteran and two witnesses testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  This matter was previously before the Board in April 2014 and January 2016 at which times the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter is once again before the Board.

With respect to the Veteran's initial claim for service connection for right and left upper and lower extremity disabilities, manifested by tingling and numbness, the Board notes that the record contains more than one diagnosis pertaining to his extremities, that include manifestations of pain.  Thus, the Board agrees with the Veteran's representative's argument in July 2015 that the issues on appeal should be expanded and has thus recharacterized the issues as noted on the title page of this decision.  This is to account for any potentially relevant right upper or lower extremity disabilities raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  A bilateral foot disability, diagnosed as calcaneal spurs and pes planus, is attributable to service.

2.  A right foot disability, diagnosed as peripheral neuropathy, is not attributable to service.

3.  A left foot disability, diagnosed as peripheral neuropathy, is not attributable to service.

4.  A right hand disability, diagnosed as peripheral neuropathy, is not attributable to service.

5.  A left hand disability, diagnosed as peripheral neuropathy, is not attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability, diagnosed as calcaneal spurs and pes planus, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right foot condition, diagnosed as peripheral neuropathy, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A left foot condition, diagnosed as peripheral neuropathy, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A right hand condition, diagnosed as peripheral neuropathy, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  A left hand condition, diagnosed as peripheral neuropathy, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The claimant's medical treatment records have been obtained and he has not identified any outstanding private or VA treatment records pertinent to the issues on appeal.  Unfortunately, his service treatment records could not be obtained and are unavailable for review.  See VA Memorandum dated in February 2008.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additional development in this appeal has included affording the Veteran adequate VA examinations, and scheduling him for a Board hearing which took place in February 2010.  During the hearing the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  
 
The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A , or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claims herein below.

II. Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the disabilities at issue are from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including "other organic diseases of the nervous system," are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

Bilateral Calcaneal Spurs and Pes Planus

In filing a claim for service connection for bilateral foot disability, the Veteran asserted via his statements and hearing testimony that he has experienced bilateral foot symptomatology ever since service.  Unfortunately, as noted, his service treatment records are unavailable for review.  In this regard, the Veteran attributes symptoms of foot pain to parachute landings and heavy physical activity in service.  His service personnel record (DD Form 214) shows that he served as an infantryman.  

Postservice medical records reflect diagnoses of the lower extremities that include bilateral calcaneal spurs and pes planus.  These diagnoses are first noted on an April 2011 VA examination report.  In terms of a causal relationship between these postservice diagnoses and service, there is both positive and negative evidence.  The negative evidence consists of an opinion from the examiner in April 2011 who opined that the diagnoses are less likely as not related to service.  This examiner reported that he had reviewed the Veteran's service treatment records which do not show a foot injury or complaints of foot problems in service.  However, as previously noted, the Veteran's service treatment records could not be obtained and are not available for review.  Therefore, the examiner's opinion is inconsistent with the facts and has no probative value.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  This is especially so when considering that the Veteran reported to the examiner that he received multiple profiles for his feet in service.  

The only other nexus opinion on file is from a VA examiner in March 2015 who positively linked the Veteran's bilateral calcaneal spurs and pes planus to service.  In this regard, the examiner opined that the Veteran's bilateral calcaneal spurs and pes planus were at least as likely as not related to service.  The examiner based his opinion on his examination of the Veteran and review of his electronic file, to include the Veteran's credible statements of his foot symptomatology.  In light of this opinion which is deemed adequate for rating purposes and the lack of any probative evidence to the contrary, the Board finds that a preponderance of the evidence supports the grant of service connection for bilateral calcaneal spurs and pes planus.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim is granted to this extent.  

Peripheral Neuropathy of the Right and Left Upper and Lower Extremities

Although peripheral neuropathy is not specifically listed as a chronic disease under 38 C.F.R. §§ 3.307, 3.309, the peripheral nerves are part of the nervous system and therefore fall within the term other organic diseases of the nervous system. The Board will therefore consider peripheral neuropathy a chronic disease.  

The Veteran relates symptoms of numbness and tingling in his feet to severe weather changes in service.  He said that when he filed his claim for service connection in December 2007 he experienced severe numbness and tingling in his toes with even the slightest temperature change.  On file is a February 2008 statement from A.W.J. who said that he had lived and served with the Veteran and he personally observed the Veteran experience numbness and tingling in his feet in 1991.  He remarked that he and the Veteran had to endure rigorous training and intense weather conditions in service which had had adverse effects.  As noted above, the Veteran's service treatment records are unavailable for review.  Nonetheless, his statements and the statements from his family and friends regarding his foot symptomatology are considered credible.  However, neither the Veteran nor his family and friends have the expertise required to attribute his symptoms to peripheral neuropathy or to any other particular diagnosis.

In addition to considering the Veteran's report of experiencing foot numbness and tingling since service, the Board has also considered the fact that there is no medical documentation showing his complaints of foot numbness or tingling or diagnoses of peripheral neuropathy until December 2011, more than a decade after service.  Though this finding is not determinative of the claim, it warrants consideration.  

There is no medical evidence suggesting that the Veteran's numbness and tingling are related to any disorder other than peripheral neuropathy.  The Veteran was not diagnosed with peripheral neuropathy until many years following his discharge from service.  In addition, there is no medical evidence indicating that symptoms experienced by the Veteran in service or within one year after his discharge from service were early manifestations of the subsequently diagnosed peripheral neuropathy.  

The medical evidence addressing the etiology of his claimed symptoms indicates that they are due to peripheral neuropathy resulting from the diabetes that developed many years after service.  In this regard, the December 2011 examiner diagnosed the Veteran as having diabetic neuropathy (the Veteran was diagnosed as having diabetes mellitus in December 2009; see March 2012 private medical report).  Also, in an addendum VA opinion in February 2012, the examiner noted that there was insufficient service information to indicate if the Veteran had peripheral neuropathy in service and no record of treatment for such a condition over the years.  He went on to report that the Veteran had diabetes which was a common cause of peripheral neuropathy and opined that it is less likely as not that the Veteran has a peripheral neuropathy caused or incurred by his active service.  

In addition, there is an addendum medical opinion dated in January 2015 by an examiner who had reviewed the Veteran's claims file in September 2014, but did not examine him.  This examiner similarly opined that it is more likely than not that the Veteran's neuropathy is related to his diabetes.  He noted that there is a negative medical record for 18 years after service.  Lastly, a VA examiner in February 2016 reported after examining the Veteran and reviewing his claims file that the Veteran had a history of diabetes mellitus that was uncontrolled.  He said that the Veteran's past HbA1c values had suggested blood glucose levels upwards of 2-3 times the upper limit of normal which strongly, if not certainly, had predisposed the Veteran to diabetic peripheral neuropathy.  He also said that the "stocking glove" distribution of symptoms further strongly suggested diabetic peripheral neuropathy.  He noted that the Veteran felt that his symptoms may have been either from cold weather or from repeated trauma from parachuting, but explained that if his symptoms had been from repeated trauma from parachuting, given that he was trained to land on his feet, such trauma would be expected to affect his feet disproportionately more than his hands which was not the case.  He also explained that that if his injuries were due to cold weather exposure, other symptoms such as intermittent or chronic discoloration as well as hypersensitivity to touch would be expected which was not the case in this Veteran.  

The examiner concluded by stating that the above mentioned factors combined with the evidence, as well as his own medical expertise and experience and available clinical literature, "strongly and overwhelmingly suggest" that the Veteran's symptoms of peripheral neuropathy were due to uncontrolled diabetes mellitus and not actions performed during active duty.

Based on the foregoing, the Board finds that the preponderance of the evidence is against service connection for peripheral neuropathy of the right and left upper and lower extremities.  

As the weight of evidence is against these claims, the benefit of the doubt doctrine is not for application and the claims for service connection for peripheral neuropathy of the right and left upper and lower extremities must be denied.  


ORDER

Service connection for bilateral foot disability manifested by pain and diagnosed as calcaneal spurs and pes planus is granted.  

Service connection for a right foot disability, manifested by tingling and numbness and diagnosed as peripheral neuropathy, is denied.

Service connection for a left foot disability, manifested by tingling and numbness and diagnosed as peripheral neuropathy, is denied.

Service connection for a right hand disability, manifested by tingling and numbness and diagnosed as peripheral neuropathy, is denied.

Service connection for a left hand disability, manifested by tingling and numbness and diagnosed as peripheral neuropathy, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


